The facts, issues and legal questions were examined and epitomized in the original opinion so far as this court was capable of doing so.
The facts in the case of Reed v. State, 119 Tex. Crim. 459,46 S.W.2d 319, to which the appellant refers, distinguish it from those controlling in the present appeal.
The appellant's misunderstanding of state's counsel before this court is evident. State's counsel in his brief did not concede or intimate that the evidence on the issue of self-defense was conclusive against the state. The state's brief is to the contrary, contending that the issue of self-defense was one for the jury.
In the light of the record, with the remarks hereinabove made, this court feels constrained to decline to consent to the further consideration of the appeal in response to the appellant's second motion for rehearing, leave to file which is denied.
Denied. *Page 465